Citation Nr: 0913670	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-41 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Wife of Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1954 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran was afforded a January 2009 Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of 
the hearing is associated with the record. 


FINDING OF FACT

A back disability was neither aggravated, nor incurred during 
active service.
 

CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in June 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although this notification obligation was not met, the Board 
finds this notification error non-prejudicial since the 
service connection claim is denied, rendering the content of 
the notice moot. See Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records and private medical 
records are associated with the claims file. The Veteran was 
afforded a VA spine examination. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.




Analysis

The Veteran seeks service connection for a back disability. 
He contends that his current back disability is related to a 
spinal block performed during an in-service hemorrhoidectomy. 
The preponderance of the evidence is against the claim, and 
it is denied.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service treatment records show that the Veteran underwent 
surgery to remove hemorrhoids in August 1956. For the 
procedure the Veteran was given a spinal tap. There are no 
service treatment records reflecting complaints or clinical 
findings regarding back pain. 

In May 2004, the Veteran filed a service connection claim for 
a back disability. He asserted that three or four months 
after discharge he ruptured the spinal disc where the spinal 
tap was placed during his in-service hemorrhoidectory. He 
reported that he sought treatment for back pain since that 
time.  

Private medical records show chiropractic treatment from 2002 
to 2004. The Board notes that the Veteran reported receiving 
treatment for back pain from additional private care 
providers around 30 years ago. The RO attempted to locate 
these records, but the responses from the private care 
providers identified by the Veteran reflect that the records 
are unavailable. However, the Veteran's report of private 
treatment for back pain during this time is duly noted by the 
Board. 

VA treatment notes from October 2005 show that the Veteran 
underwent a back disc decompression surgery in January 2005. 

The Veteran underwent a January 2006 VA spine examination. He 
reported having low back pain following an in-service spinal 
block and periodically seeking medical treatment for the 
pain. The examiner thoroughly noted the Veteran's medical 
history. Upon physical examination, the Veteran had a slight 
limitation in the range of motion of his lumbar spine. The 
examiner diagnosed lumbar spine disc disease and opined that 
it is less likely related to active service.  

At the January 2009 Travel Board hearing, the Veteran stated 
that he began experiencing back pain after a spinal block 
during an in-service hemorrhoidectory. Although he 
experienced back pain, he did not seek medical treatment 
immediately following the surgery. He began wearing a back 
brace following service and underwent back surgery in 1972. 
The Veteran reported that no medical provider has told him 
that they believed his back pain could be related to his in-
service spinal block. 

Throughout the record, the Veteran has asserted that he 
adamantly believes his back pain is related to the in-service 
spinal block. Nevertheless, the Veteran is a layperson. As a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Competent medical evidence is required. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). The only 
competent medical evidence regarding whether the Veteran's 
back pain is etiologically related to active service is 
unfavorable. 


The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's low back disability is 
related to active service, to include the in-service spinal 
block. A claimant has a responsibility to present and support 
a claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the Veteran was clearly advised in 
the letter of the need to submit medical evidence of a 
current disorder and a relationship between a current 
disorder and an injury, disease or event in service. There is 
no medical evidence of a relationship between the Veteran's 
back pain and any incident of active service. The claim is 
denied. 38 C.F.R. § 3.303.


ORDER

Service connection for a back disability is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


